          Case 18-36057 Document 242 Filed in TXSB on 12/17/18 Page 1 of 2



                         THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 In re:                                                  §
                                                         §
                                                         §             Case No. 18-36057 (MI)
 GASTAR EXPLORATION INC., et al.,
                                                         §                   Chapter 11
                                                         §             (Jointly Administered)
                                    Debtors
                                                         §
                                                         §

                LIMITED CONDITIONAL OBJECTION
        OF TEXAS RAW ET AL TO CONFIRMATION OF PLAN OF
 REORGANIZATION DATED DECEMBER 12, 2018, AS MODIFIED OR AMENDED

          Texas Raw Oil & Gas, Inc., Gold Star Energy, LLC, and Oljeinvest, LLC (“Texas Raw, Et

Al”) and files this Limited Conditional Objection to Plan of Reorganization Dated December 12,

2018, as Modified or Amended, and for cause would respectfully show:

                  1.      Texas Raw, Et Al has negotiated a settlement of its objections to the Plan

of Reorganization dated December 12, 2018, as Modified or Amended (“Plan”).

                  2.      The settlement provides for the inclusion in the order confirming the Plan

(“Confirmation order”) of the following language:

          “Notwithstanding anything to the contrary in the Plan, Disclosure Statement, or this
          Confirmation Order, the rights, claims, causes of action, and/or remedies asserted by Texas
          Raw Oil & Gas, Inc., Gold Star Energy, LLC and Oljeinvest, LLC, plaintiffs in the
          Amended Petition (“Texas Raw ET AL”) in Case No. CJ-2018-85 pending in the District
          Court in and for Kingfisher County (“Oklahoma Case”) shall be unimpaired under, and
          shall survive, Confirmation of the Plan, as it may be further amended or modified.
          Additionally, nothing in the Plan or Confirmation Order releases any Entity other than the
          Debtors, the Reorganized Debtors, or their Estates from any claim or Cause of Action of
          Texas Raw ET AL. On and after the Effective Date, and subject to the occurrence of the
          Effective Date: (a) Texas Raw ET AL shall not be subject to or prevented by the injunction
          set forth in paragraph F in Article VIII of the Plan, or the automatic stay under 11 U.S.C.
          § 362(a), from pursuing their rights, claims, causes of action and/or remedies set forth in
          the Amended Petition in the Oklahoma Case, or other court of competent jurisdiction; and
          (b) the Reorganized Debtors shall not assert in any proceeding that the Plan or
          Confirmation of the Plan, or any discharge granted under 11 U.S.C. § 1141, affects the
          rights, claims, causes of action, and/or remedies of Texas Raw ET AL asserted in the
          Amended Petition in the Oklahoma Case. All rights, claims, causes of action, and/or
          remedies of the Reorganized Debtors in connection with the Oklahoma Case are reserved

                                                 Page 1 of 2
        Case 18-36057 Document 242 Filed in TXSB on 12/17/18 Page 2 of 2



       as well.”
               3.     The further agreement is that certain executory contracts referenced in the

Amended Petition in the Oklahoma Case will be assumed under 11 U.S.C. § 365.

               4.     The agreements of the Debtor are memorialized in the two emails from

Debtor’s counsel, John Luze, attached hereto and incorporated herein by reference for all purposes

as Exhibits “1” & “2”.

               5.     Assuming that these two conditions are met, Texas Raw, et al withdraws all

objections to confirmation of the Plan.

       Respectfully submitted this 17th day of December 2018.

                                             /s/ Leonard H. Simon
                                             Leonard H. Simon
                                             TBN: 18387400; SDOT: 8200
                                             2777 Allen Parkway, Suite 800
                                             Houston, Texas 77019
                                             (713) 528-8555 (Main)
                                             (713) 737-8207 (Direct)
                                             (832) 202-2810 (Telecopy)
                                             lsimon@pendergraftsimon.com

                                             ATTORNEY FOR TEXAS RAW OIL & GAS,
                                             INC., GOLD STAR ENERGY, LLC, AND
                                             OLJEINVEST, LLC


OF COUNSEL:

PENDERGRAFT & SIMON, LLP
2777 Allen Parkway, Suite 800
Houston, Texas 77019
(713) 528-8555 (Main)
(713) 868-1267 (Telecopy)


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was duly served
by electronic transmission to all registered ECF users appearing in the case on December 17, 2018.

                                                   /s/ Leonard H. Simon

                                           Page 2 of 2
